Feb 13 2015, 8:02 am




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Cara Schaefer Weineke                                      Gregory F. Zoeller
Weineke Law Office, LLC                                    Attorney General of Indiana
Plainfield, Indiana
                                                           Brian Reitz
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Julie Bickford,                                            February 13, 2015

Appellant-Defendant,                                       Court of Appeals Cause No.
                                                           62A01-1409-CR-389
        v.                                                 Appeal from the Perry County
                                                           Circuit Court
                                                           The Honorable Lucy Goffinet
State of Indiana,                                          Cause No. 62C01-1210-CM-660
Appellee-Plaintiff




Bailey, Judge.




                                     Case Summary



Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015               Page 1 of 9
[1]   Julie Bickford (“Bickford”) pled guilty to three counts of Cruelty to an Animal,

      as Class A misdemeanors.1 As part of its sentencing order, the trial court

      required Bickford to pay restitution for costs associated with a rescue

      organization’s care for the three horses Bickford had mistreated. She now

      appeals.


[2]   We affirm.



                                                          Issue
[3]   Bickford presents a single issue for our review, which we restate as whether the

      trial court abused its discretion when it ordered her to pay restitution associated

      with the care of three horses she formerly owned.



                               Facts and Procedural History
[4]   Bickford lived in an unincorporated area of Perry County with her husband,

      children, and mother. The family owned a number of animals, including three

      horses acquired over the course of 2011 and 2012.


[5]   On September 4, 2012, Perry County Sheriff’s Deputy Daymion Marsh

      (“Deputy Marsh”) observed the three horses while on patrol near Bickford’s

      home. Based upon the condition of the horses, on September 5, 2012, Deputy




      1
        Ind. Code § 35-46-3-7 (West 2013). Our Legislature has amended significant portions of Indiana’s criminal
      statutes, effective July 1, 2014. We refer to the statutory provisions in effect at the time of Bickford’s offense.

      Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015                             Page 2 of 9
      Marsh, together with Jodi Lovejoy (“Dr. Lovejoy”), a veterinarian from the

      State Board of Animal Health, and members of a local rescue organization,

      Horse Rescue South (“HRS”), went back to Bickford’s home. Deputy Marsh

      informed Bickford that he had probable cause to believe that the horses were

      being neglected, and requested that Bickford permit Dr. Lovejoy and HRS to

      examine the horses.


[6]   Bickford allowed the examination of the horses. Dr. Lovejoy concluded that

      the horses were severely malnourished, none of the horses had received proper

      care for their hooves, and one horse was ill. After Dr. Lovejoy’s examination,

      she provided Bickford with information on proper care of the numerous

      animals on the property. At the conclusion of the visit, Bickford voluntarily

      transferred the three animals to HRS.


[7]   The ill horse died in HRS’s care within ten days of the transfer. A second,

      elderly horse died several months later, and the third horse was eventually

      adopted from HRS’s care in December 2012. HRS incurred $691.82 in costs for

      its care of the animals.


[8]   On October 8, 2012, Bickford was charged with four counts of Cruelty to an

      Animal. On February 20, 2014, the fourth count, which related to the care of

      several kittens, was dismissed.


[9]   On April 1, 2014, Bickford pleaded guilty to the three remaining counts of

      Cruelty to an Animal—one count for each of the three horses. After a hearing

      on April 1, 2014, which was continued to April 29, 2014, the trial court entered

      Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015   Page 3 of 9
       judgments of conviction and sentenced Bickford to three consecutive one-year

       terms of imprisonment, with all three sentences suspended to probation. The

       court imposed several conditions to Bickford’s probation, and further ordered

       that Bickford pay restitution to HRS totaling $691.82 over eighteen months as

       reimbursement for HRS’s costs in caring for the three horses.


[10]   This appeal ensued.



                                   Discussion and Decision
[11]   Bickford’s appeal challenges the trial court’s order of restitution to HRS for the

       costs it incurred while caring for the three horses that were removed from

       Bickford’s property.


[12]   Bickford frames her question as a purely legal one: were the requirements of

       Indiana Code section 35-46-3-6 met, such that the trial court was authorized to

       order her to pay restitution to HRS? To the extent Bickford’s appeal centers

       upon construction of the applicable statutes, we review such issues de novo. See

       Vanderburgh Cnty. Election Bd. v. Vanderburgh Cnty. Democratic Cent. Comm., 833
N.E.2d 508, 512 (Ind. Ct. App. 2005).


                                      Animal Cruelty Statute
[13]   Bickford contends that the trial court’s restitution order was beyond its statutory

       authority under Section 35-46-3-6. The statute provides, “[a]ny law

       enforcement officer or any other person having authority to impound animals

       who has probable cause to believe there has been a violation [of certain animal

       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015   Page 4 of 9
       cruelty laws] may take custody of the animal involved.” I.C. § 35-46-3-6(b).

       The owner of an animal thus impounded may seek a separate hearing to

       determine whether probable cause exists. I.C. § 35-46-3-6(d). The owner of an

       animal impounded under the statute’s authority “may prevent disposition of the

       animal by an animal shelter” by timely posting bond to provide for the animal’s

       care, and may renew that bond under certain conditions. I.C. § 35-46-3-6(c).

       However, “[i]f the owner of an animal impounded under this section is

       convicted of an offense under this chapter or I.C. 15-20-1-4, the owner shall

       reimburse the animal shelter for the expense of the animal’s care and keeping.”

       Id.


[14]   Upon sentencing Bickford, the trial court ordered her to pay restitution to HRS.

       That is, Bickford argues that the trial court ordered reimbursement of HRS as

       though HRS was in the position of an animal shelter. Bickford does not

       challenge HRS’s status as a shelter. Rather, Bickford contends that her horses

       were not impounded within the meaning of Subsection 35-46-3-6(b) & (c), and

       thus, as a matter of law, the trial court could not properly order her to pay

       restitution to HRS. Specifically, Bickford notes that she voluntarily surrendered

       the horses to HRS, and that she did not seek to reclaim ownership of the

       animals at any point during the proceeding.


[15]   In support of this position, Bickford directs us to her testimony and that of Jo

       Sodel (“Sodel”), the President of HRS who was present at Deputy Marsh’s

       request on September 5, 2012. Sodel helped arrange care for the horses and

       presented paperwork to Bickford that Bickford signed at the conclusion of Dr.

       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015   Page 5 of 9
       Lovejoy’s examination of the horses. Bickford never sought to challenge

       Deputy Marsh’s contention that probable cause existed, and never posted bond

       to recover the horses, as allowed under the statute. Because she surrendered the

       animals and took no action indicative of any intent to retrieve them at the close

       of the proceedings in this case, then, Bickford argues that the animals were not

       impounded as contemplated by the Section 35-46-3-6.


[16]   Under this specific set of facts, we agree with Bickford that the horses were not

       impounded within the contemplation of Section 35-46-3-6. Looking at the

       entirety of the statute in light of the plain and ordinary meanings given to the

       term “impound,” we cannot conclude that the course of events here amounted

       to impoundment, because Bickford voluntarily relinquished possession and

       ownership of the horses. The horses were not seized with any possibility of

       return, a condition the impoundment statute contemplates.


                                           Restitution Statute
[17]   Our analysis does not stop there, however. For while we conclude that the

       horses were not impounded under Section 35-46-3-6, we must also look to

       whether restitution to HRS was proper under the general restitution statute.

       The statute provides, in relevant part,

               in addition to any sentence imposed under this article for a felony or
               misdemeanor, the court may, as a condition of probation or without
               placing the person on probation, order the person to make restitution
               to the victim of the crime, the victim's estate, or the family of a victim
               who is deceased. The court shall base its restitution order upon a
               consideration of:


       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015          Page 6 of 9
               (1) property damages of the victim incurred as a result of the crime,
               based on the actual cost of repair (or replacement if repair is
               inappropriate);
               (2) medical and hospital costs incurred by the victim (before the date of
               sentencing) as a result of the crime;
               (3) the cost of medical laboratory tests to determine if the crime has
               caused the victim to contract a disease or other medical condition;
               (4) earnings lost by the victim (before the date of sentencing) as a result
               of the crime including earnings lost while the victim was hospitalized
               or participating in the investigation or trial of the crime; and
               (5) funeral, burial, or cremation costs incurred by the family or estate
               of a homicide victim as a result of the crime.
       Ind. Code Ann. § 35-50-5-3(a). We review restitution orders for an abuse of

       discretion. Rich v. State, 890 N.E.2d 44, 49 (Ind. Ct. App. 2008), trans. denied.


[18]   An order of restitution may be ordered as part of a defendant’s sentence

       “wholly apart from probation.” Edsall v. State, 983 N.E.2d 200, 208 (Ind. Ct.

       App. 2013). “Restitution is a means of impressing upon a criminal defendant

       the magnitude of the loss he has caused.” Ault v. State, 705 N.E.2d 1078, 1082

       (Ind. Ct. App. 1999). Restitution also serves to “vindicate the rights of society.”

       Esdall, 983 N.E.2d at 207.


[19]   Arguing against the applicability of the general restitution statute, Bickford

       argues that HRS was not a victim as contemplated by the statute. A victim is

       someone “shown to have suffered injury, harm or loss as a direct and

       immediate result of the criminal acts of a defendant.” Reinbold v. State, 555
N.E.2d 463, 471 (Ind. 1990), overruled on other grounds by Wright v. State, 658
N.E.2d 563 (Ind. 1995). Our courts have held that third parties—notably the

       State—may be entitled to restitution for criminal offenses that resulted in
       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015        Page 7 of 9
       monetary expenses for treatment of injuries. Thus, in Ault, this Court affirmed

       an order of restitution favoring the State, where the State incurred expenses

       associated with medical treatment for an infant who suffered severe injuries due

       to Ault’s conduct, despite Ault’s contention that the State was merely serving a

       role similar to that of “an insurance agency.” 705 N.E.2d at 1082-83 (citations

       and quotations omitted).


[20]   Here, HRS was contacted by Deputy Marsh to provide care for the horses, and

       HRS provided such care. There is no indication in the record that HRS would

       have refused to take care of the horses if Deputy Marsh had impounded them in

       lieu of Bickford’s voluntary surrender of the animals. HRS would have not

       been in a position to assume care of the horses had Bickford provided that care

       herself—and Bickford cannot now claim, after a guilty plea, that she was not

       neglectful in her care for the horses.2 Further, despite Bickford’s argument to

       the contrary, just as the general restitution statute does not specify that only the

       parent of a minor child may receive compensation associated with the child’s

       injuries, neither does the statute limit compensation to the owner of damaged

       property. See id.


[21]   We accordingly find no abuse of discretion in the trial court’s decision to order

       Bickford to pay restitution to HRS.




       2
        Bickford argues there was some form of “as-is” transaction between her and HRS, but does not develop the
       argument. That argument is, accordingly, waived. See Ind. Appellate Rule 46(a)(8)(A).

       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015                    Page 8 of 9
[22]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 62A01-1409-CR-389 | February 13, 2015   Page 9 of 9